ATTORNEY GRIEVANCE COMMISSION                            *      IN THE
OF MARYLAND
                                                         *      COURT OF APPEALS

                                                         *      OF MARYLAND
v.
                                                         *      Misc. Docket AG No. 14

SUSAN ENGONWEI TINGWEI                                   *      September Term, 2022


                                           ORDER


          Upon consideration of the Petition for Disciplinary or Remedial Action and Request

for Immediate Suspension filed by Petitioner pursuant to Maryland Rule 19-721(a)(2) and

19-738, Respondent’s Answer to Petition for Disciplinary or Remedial Action, and

Respondent’s Response to Show Cause Order, it is this 26th day of September, 2022



          ORDERED, by the Court of Appeals of Maryland, that the Respondent, Susan

Engonwei Tingwei, is temporarily suspended from the practice of law in the State of

Maryland pursuant to Maryland Rule 19-738(e) until further order of this Court; and it is

further



          ORDERED, that the Clerk of this Court shall remove the name of Susan Engonwei

Tingwei from the register of attorneys and certify that fact to the Client Protection Fund of

the Bar of Maryland and all Clerks of all judicial tribunals in this State in accordance with

Maryland Rule 19-761(b); and it is further
                    ORDERED that, in an order to follow, this matter will be referred to a judge

pursuant to Rule 19-722 to hold a hearing in accordance with Rule 19-727 to address

Respondent’s contention that a disposition other than disbarment is appropriate in this

matter.

 Pursuant to Maryland Uniform Electronic Legal
Materials Act                                                                      /s/ Matthew J. Fader
(§§ 10-1601 et seq. of the State Government Article) this document is authentic.
                                                                                        Chief Judge
                     2022-09-26
                     15:21-04:00



Suzanne C. Johnson, Clerk